MEMORANDUM OPINION
{¶ 1} On August 5, 2004, appellant, Tri-State Construction, filed a notice of appeal from a July 12, 2004 judgment of the Newton Falls Municipal Court. In that judgment, the trial court dismissed the case for improper venue.
 {¶ 2} It is well established that a judgment dismissing a case for improper venue is not a final appealable order. Stateex rel. Allied Chemical Co. v. Aurelius (1984),16 Ohio App.3d 69; Snell v. Cincinnati St. Ry. Co. (1899), 60 Ohio St. 256.
 {¶ 3} Accordingly, this appeal is hereby sua sponte dismissed due to lack of a final appealable order. We also note that William W. Bridge, III, who is not an attorney, is prohibited from representing a corporation in an appeal. A layperson can only represent themselves on appeal, and not another party.Vizzini v. Nichols, 11th Dist. No. 2003-P-0085, 2003-Ohio-6225.
Appeal dismissed.
Grendell, J., Westcott Rice, J., concur.